     Case 3:17-cv-00192-MMD-WGC Document 34 Filed 06/26/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     ANTONIO CHAVEZ-JUAREZ,                              Case No. 3:17-cv-00192-MMD-WGC

7                                    Petitioner,                         ORDER
              v.
8

9     STATE OF NEVADA, et al.,

10                              Respondents.

11

12           This 28 U.S.C. § 2254 habeas corpus action is before the Court on motions for

13   extension of time by both parties. (ECF Nos. 31, 33.) The Court finds good cause to

14   grant both motions.

15           It is ordered that Respondents’ motion for extension of time to file an answer to

16   the petition (ECF No. 31) is granted nunc pro tunc.

17           It is further ordered that Petitioner’s motion for extension of time to file a reply to

18   the answer (ECF No. 33) is granted. Petitioner must file his reply on or before August 10,

19   2020.

20           DATED THIS 26th day of June 2020.

21

22
                                                   MIRANDA M. DU
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

27

28
